Citation Nr: 0715608	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  00-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to July 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO).  The veterans claims file is now 
in the jurisdiction of the Wichita, Kansas RO.  

In January 2005, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is of record.  
The case was previously before the Board in April 2005 and 
February 2006, when it was remanded for further development.  


FINDING OF FACT

The veteran's currently demonstrated sleep apnea is not shown 
to be proximately due to or the result of his service-
connected disabilities, and is not shown to have worsened in 
severity as the result of service-connected disabilities.  


CONCLUSION OF LAW

Sleep apnea is not proximately due to, or aggravated by, 
service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters dated in May 2004, May 
2005, and March 2006.  The notices advised the veteran of 
what was required to prevail on his claim of secondary 
service connection; what specifically VA had done and would 
do to assist in the claim; and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence, which would include any evidence in his 
possession, that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the disability). 

As to the notice of the degree of disability assignable and 
effective date of the disability, such was provided in a 
letter dated in September 2006 as well as in a supplemental 
statement of the case in February 2007.  In any case, as the 
claim is denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  

Further, the VCAA notices came after the initial adjudication 
in May 2003, so the timing of this notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Nevertheless, any procedural defect has been 
cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence, such as at the time 
of the January 2005 hearing.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the RO's supplemental statements of the case in 
September 2005 and February 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in January 2005.  The RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran himself has submitted private medical records 
dated in March 2004.  He has not identified any additional 
records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in June 2005 and 
October 2006, specifically to evaluate the nature and 
etiology of his sleep apnea.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  

II.  Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
sleep apnea.  

In rating decisions of October 1986, August 1999, and 
September 2005, the RO granted service connection for 
residuals of a left distal fibula fracture, degenerative 
joint disease of the left hip as secondary to the service-
connected left distal fibula fracture, and lumbar 
spondylolysis with spondylolisthesis as secondary to service-
connected left distal fibula fracture, respectively.

VA treatment records dated from June 2001 to October 2006 
show continuing treatment for sleep apnea.  In June 2001, the 
veteran's wife reported he snored and that he would stop 
breathing while he was sleeping.  A sleep study in August 
2001 concluded that he had obstructive sleep apnea with 
significant oxygen desaturations and loud snoring.  
Improvement was noted with a CPAP machine and oxygen therapy; 
home treatment with a CPAP machine began.

A May 2002 VA treatment record notes that the veteran had 
chronic back pain.  The veteran reported that he lost weight 
for about a year when he was being treated for a malignant 
melanoma; however, in the previous year his weight had 
increased from 225 to 275 pounds.  A physician in the 
pulmonary clinic stated that his weight gain was due to 
inactivity from back pain and that his obstructive sleep 
apnea was "a result of his service connected back pain and 
its attendant weight gain."

A January 2003 VA sleep study resulted in impressions of 
severe obstructive sleep apnea; mild periodic limb movement 
disorder of no clinical significance; and morbid obesity 
which was contributing to severe obstructive sleep apnea.  It 
was recommended that the veteran embark on a weight reduction 
program as even mild to moderate weight loss would help to 
improve the sleep disorder breathing and bring down his 
pressure settings.

At the January 2005 hearing, the veteran testified that he 
weighed about 220 pounds when he was discharged from the 
military and that he weighed 295 pounds at the time of the 
hearing.  He reported that he had gradually gained this 
weight because his service-connected disabilities prevented 
him from exercising.  Bending over to tie his shoes, shaving, 
and exercising with a stability ball caused him back pain.  
He indicated that he had tried diet to decrease his weight, 
but that nothing worked because he was not able to properly 
exercise.  He believed that there was a connection between 
his weight gain and sleep apnea.  A physical therapist had 
told him that his service-connected disabilities could have 
caused his weight gain, but he did not have a written 
statement from her and would be unable to obtain one.  

At the time of a June 2005 VA examination, the veteran 
reported that due to back pain, he was unable to exercise and 
has consequently gained weight, which in turn has caused 
sleep apnea.  He reported having sleep apnea diagnosed in 
1995 and being on a CPAP machine since 2003; he was treated 
with oxygen therapy prior to beginning treatment with the 
CPAP machine.  He weighed 300 pounds.  The examining 
physician concluded that sleep apnea was not at least as 
likely as not secondary to his back condition or previously 
fractured leg.  This same physician, on an orthopedic 
examination report of the veteran in June 2005, furnished a 
diagnosis of degenerative arthritis of the lumbar spine 
partially secondary to a leg fracture and partially secondary 
to exogenous obesity.  

In March 2006, the VA examining physician reviewed the claims 
file for the purpose of providing an addendum opinion.  He 
stated that the veteran's sleep apnea was most likely the 
result of his obesity (the veteran weighed 307 pounds) and 
provided the following opinion: 

Is he overweight because he can not exercise or 
because of residuals of a left distal fibular 
fracture and spondylosis with spondylolisthesis 
L5 and S1?  Or is he overweight because of 
overeating or is it genetic i.e. [w]hat were his 
mother and father's body habitus like.  It is 
likely a combination of these factors.  Therefore 
the impression has been changed. . . . Sleep 
apnea partially secondary to overeating and 
obesity and genetics and obesity and partially 
secondary to inability to exercise due to 
obesity, and therefore at least as likely as not 
service connected.  The percentage caused by each 
of these factors cannot be resolved without 
resorting to mere speculation.

At the time of an October 2006 VA respiratory examination of 
the veteran, the examiner "extensively reviewed" the 
veteran's claims file.  He noted a diagnosis of sleep apnea 
caused by morbid obesity.  The veteran reported that his 
sleep apnea awakens him and that he normally only sleeps one 
to two hours a night.  He noted he can easily fall asleep 
during the day.  He described a very sedentary lifestyle, 
indicating that he had attempted some exercise to reduce his 
weight, but that when trying to walk a mile, he was only 
able to walk a half a mile because of his back and leg pain.  
The examiner noted the veteran weighed 220 pounds when he 
was in service and currently weighed 316 pounds.  He was 
unable to breathe easily because of his body habitus and 
morbid obesity.  The examiner opined that the veteran's 
major problem was obesity and that while he was trying to 
blame his obesity on an inability to exercise because of his 
leg and back pain, the reverse was actually true - his leg 
and back pain would become worse as he continued to gain 
weight.  He also provided the following opinion and 
supporting rationale:

Obesity is a multifactorial disease; somewhat 
determined by genetics, but almost always 
determined by overeating.  Exercise of the type 
that [the veteran] has attempted, is not going to 
reduce his weight.  The only way to begin reducing 
such large obesity is to take in fewer calories 
than the body would ordinarily burn up in a day.  
Such has obviously not been the case for [the 
veteran].  He is leading a sedentary life in 
retirement and as long as he continues to gain 
weight his sleep apnea will not improve.  During 
the sleep apnea testing, he was not found to have 
restless legs, nor does he complain of pain of 
legs or back while he is sleeping.  It is 
therefore, more likely than not that his sleep 
apnea is not due to his service-connected leg 
injury or to his back problem.  All of the above 
will become worse unless [the veteran] reduces his 
weight, which would help his hypertension, 
hyperlipidemia, and the diagnoses for which he is 
service-connected.

The examiner noted the veteran had brought along risk 
factors for sleep apnea, most of which he had obtained from 
the Internet.  Attempts had been made to eliminate the risk 
factors of airway and nose abnormality; he did not show 
throat abnormality; his thyroid testing had been normal; and 
he had normal hemoglobin.  The examiner concluded that the 
veteran's major apnea risk factor was his morbid obesity, 
which would not improve unless he lowered his caloric 
intake. 

III.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's sleep apnea was not manifested in service or 
for many years thereafter, and it is not alleged that sleep 
apnea was incurred or aggravated while he was on active duty.  
The theory of entitlement proposed in this claim is one of 
secondary service connection, that is, sleep apnea is related 
to the veteran's service-connected disabilities.

As noted herein above, to establish secondary service 
connection there must be:  (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence of a 
nexus between the service-connected disability and the 
disability for which secondary service connection is claimed.  
As the veteran has established service connection for 
residuals of a left distal fibula fracture, degenerative 
joint disease of the left hip, and spondylolysis with 
spondylolisthesis of the lumbar spine, what remains to be 
shown is the third element of a secondary service connection 
claim, that is, that sleep apnea was caused or aggravated by 
these service-connected disabilities.  

The record includes both medical evidence that supports his 
claim and medical evidence that is unfavorable to his claim.  
Evidence in support of, or tending to support, the veteran's 
claim includes an opinion on a May 2002 VA treatment record 
and a March 2006 VA examiner's opinion.  Evidence against his 
claim includes opinions provided by VA examiners in June 2005 
and October 2006.  When evaluating these opinions, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The VA treatment provider in May 2002 concluded that the 
veteran's sleep apnea was a result of his service-connected 
back pain and that the back pain has caused him to gain 
weight.  However, this treatment provider does not give any 
rationale for his opinion and merely states his conclusion.  
The Court of Appeals for Veterans Claims (Court) recently 
held that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion."  See 
Stefl v. Nicholson, No. 04-2192 (U.S. Vet. App. Mar. 27, 
2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  
This opinion does not provide a rationale for why the 
treatment provider believed back pain had led to obesity and, 
as a result, to sleep apnea; it does not consider any 
alternative ways in which sleep apnea or obesity could have 
arisen; and it does not appear that the treatment provider 
completed a review of the claims file.  In short, it is not 
clear that the treatment provider had a complete picture of 
the veteran's history and considered that history in 
formulating his opinion.  For these reasons, the Board finds 
that the opinion is not adequate for making a fully informed 
decision, see Stefl, supra, and is therefore unpersuasive.  

As for the other opinion favorable to the veteran's claim, 
the VA examining physician in March 2006 discussed 
alternatives for the veteran's obesity, including overeating 
and genetics, and concluded that the inability to exercise 
because of his service-connected disabilities was only 
partially related to his obesity and resultant sleep apnea.  
However, he noted that it would be pure speculation to 
determine how much each factor caused the veteran's obesity 
and resultant sleep apnea.  This opinion is in part phrased 
in terms that are speculative, and the Court has held that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Further, while the 
examiner states that he reviewed the veteran's claims file, 
he does not discuss his history and does not provide 
sufficient detail and rationale for the Board to make a fully 
informed decision regarding the issue of whether the 
veteran's sleep apnea is related to his service-connected 
disabilities.  See Stefl, supra.  

It is also noted that this same examining physician concluded 
on a separate examination report in June 2005, after 
evaluating the veteran's orthopedic disabilities, that it was 
the veteran's exogenous obesity, among other ailments, that 
resulted in the degenerative condition of the veteran's 
lumbar spine.  However, in his addendum report of March 2006, 
the examiner did not reconcile his seemingly conflicting 
opinions regarding the cause of the obesity, whether obesity 
led to the lumbar spine condition, or whether the low back 
condition resulted in obesity.  With such ambiguity the Board 
finds that the probative value of the examiner's conclusions 
is weak.  Although the examiner indicated on the March 2006 
addendum report that he was amending his previous conclusion, 
which was unfavorable to the veteran's claim, his latter 
opinion appears to have muddled the medical question at 
issue.  

In contrast, the October 2006 VA examiner makes clear in his 
report that he "extensively reviewed" the veteran's claims 
file in providing his conclusions, as evidenced by his 
references to the veteran's service and medical history.  
This opinion is the most recent opinion of record, so such 
review would have considered the previous medical opinions of 
record to include those favorable to the veteran's claim.  

The consensus of the pertinent opinions of record is that 
there is a correlation between the veteran's obesity and his 
sleep apnea.  The underlying, and central, issue in this case 
concerns the connection between the obesity and his service-
connected disabilities of the back, left hip and lower 
extremity.  The veteran in essence maintains that obesity was 
proximately due to, or aggravated, by service-connected 
disability for the reason that he was unable to exercise to 
keep his weight in check.  The conclusion of the October 2006 
VA examiner, however, is just the opposite of this 
contention.  He opined that the veteran's obesity and sleep 
apnea did not occur because his service-connected 
disabilities prevented him from exercising.  The examiner 
considered the veteran's prior medical history and 
examinations and described the relevant medical issues in 
sufficient detail.  He provided a comprehensive discussion 
regarding why he believed the veteran's weight was actually 
causing him to have more leg and back pain and that his pain 
would lessen only if he cut back on his caloric intake, not 
if he exercised.  In the Board's opinion, the report and 
conclusions drawn by the October 2006 VA examiner are in 
sufficient detail to allow the Board to make an informed 
decision regarding the relationship of sleep apnea to the 
veteran's service-connected disabilities.  See Stefl, supra.

The veteran's own statements relating his sleep apnea to his 
service-connected disabilities are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

It is well established that greater weight may be placed on 
one physician's opinion over another's depending on factors 
such as the reasoning employed by the physicians, and whether 
or not and to what extent they review prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  Here, in weighing the respective medical opinions, 
the opinion furnished by the October 2006 VA examiner, in the 
Board's belief, is entitled to the greatest probative weight 
for the following reasons:  it is the most comprehensive; it 
is supported by detailed findings; it is couched in terms of 
greater certainty; it reflects a more complete familiarity 
with the veteran's history; and it provides a clearer 
explanation for the conclusion drawn. 

The Board concludes that the preponderance of the evidence is 
against the claim, and as such the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


	(ORDER IS ON NEXT PAGE)





ORDER

Service connection for sleep apnea as secondary to service-
connected disabilities is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


